t c memo united_states tax_court peter r little petitioner v commissioner of internal revenue respondent docket no filed date peter r little pro_se blaise gately dusenberry and andrew r ceccherini for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction the question presented is whether petitioner filed his petition within the 90-day period prescribed by sec_6213 and sec_7502 background on date respondent mailed five separate statutory notices of deficiency to petitioner peter r little petitioner determining deficiencies in and additions to his federal income taxes for the years and in the amounts as follows additions to tax_year deficiency1 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- the deficiencies were determined without regard to either withholding_tax credits under sec_31 or credit for certain payments to which petitioner is entitled see sec_6211 the deficiencies in income taxes are based on respondent's determination that petitioner failed to report substantial income from princeton university and the asia foundation as well as from other sources on timely filed income_tax returns for the years in issue the additions to tax under sec_6651 are based on respondent's determination that petitioner's failure to timely file income_tax returns for the years in issue was not due to reasonable_cause finally the additions to tax under sec_6654 are based on respondent's determination that petitioner failed to pay the requisite estimated income taxes for the years in issue there is no dispute regarding the date on which the notices of deficiency were mailed to petitioner there is also no dispute regarding the fact that the notices of deficiency were mailed to petitioner at his last_known_address petitioner filed a petition for redetermination with this court on date which date is days after the mailing of the notices of deficiency the petition which was signed by petitioner and dated date was mailed to the court in a properly addressed envelope bearing a private postage meter postmark date of monday date the envelope which was approximately x inches in size does not reflect either the sender's return address or any designation by the sender of the class of mail service desired the envelope in question is not torn damaged or unusually soiled nor does it appear to have been abused there are no postal service markings stamps or imprints appearing on the envelope such as a postage due stamp or an imprint indicating the class of mail assigned to the envelope the only marking on the envelope is the docket number of this case which was placed on the envelope by court personnel the private postage meter label affixed to the envelope reflects postage of dollar_figure the envelope contained petitioner' sec_11 page petition with exhibits and his delinquent income_tax returns for the years in issue petitioner testified that the envelope weighed approximately a pound the petition was mailed to the court from new york new york the parties agree that the ordinary delivery time for a properly addressed envelope sent from new york new york to washington d c i sec_3 days respondent bases her motion to dismiss on the ground that petitioner failed to file his petition within the time prescribed in sec_6213 or sec_7502 petitioner filed an objection to respondent's motion asserting that he timely mailed the petition and that in his experience the mailing time for large envelopes or flats between new york new york and washington d c is often as long a sec_2 weeks hearings were conducted in this case on june july and date although petitioner was unable to attend the first two hearings he did appear at the third hearing on date and presented testimony as well as oral argument and a written_statement pursuant to rule c in opposition to respondent's motion to dismiss counsel for respondent appeared at the hearings and presented argument in support of the pending motion petitioner resided in norwalk conn at the time the petition was filed discussion this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 749_f2d_691 11th cir 97_tc_437 93_tc_22 90_tc_142 once the commissioner mails a valid notice to the taxpayer's last_known_address sec_6213 provides in pertinent part that the taxpayer must file a petition with this court within days or days if the deficiency_notice is mailed to the taxpayer outside of the united_states in certain circumstances sec_7502 provides that a timely mailed petition will be treated as though it were timely filed where as here the postmark in question is made by a private postage meter the provisions implementing the timely mailing timely filing rule are contained in sec_301 c iii b proced admin regs those provisions provide in pertinent part b if the postmark on the envelope or wrapper is made other than by the united_states post office the postmark so made must bear a date on or before the last date or the last day of the period prescribed for filing the document and the document must be received by the agency officer or office with which it is required to be filed not later than the time when a document contained in an envelope or other appropriate wrapper which is properly addressed and mailed and sent by the same class of mail would ordinarily be received if it were postmarked at the same point of origin by the united_states post office on the last date or the last day of the period prescribed for filing the document however in case the document is received after the time when a document so mailed and so postmarked by the united_states post office would ordinarily be received such document will be treated as having been received at the time when a document so mailed and so postmarked would ordinarily be received if the person who is required to file the document establishes i that it was actually deposited in the mail before the last collection of the mail from the place of deposit which was postmarked except for the metered mail by the united_states post office on or before the last date or the last day of the period prescribed for filing the document ii that the delay in receiving the document was due to a delay in the transmission of the mail and iii the cause of such delay emphasis added the validity of this regulation has been upheld 566_f2d_646 9th cir affg tcmemo_1975_195 420_f2d_491 2d cir affg 51_tc_869 the notices of deficiency in the present case were mailed to petitioner on date consequently the 90-day period for filing a timely petition with this court expired on tuesday date although the envelope in which the petition was mailed to the court bears a private postage meter postmark date of date the 89th day after the mailing of the notices of deficiency the envelope was not received by the court until date days after it was purportedly mailed obviously the petition was not received by the court within the normal mailing time between new york new york and washington d c in respect of an item of first class mail consequently under sec_301_7502-1 proced admin regs petitioner must establish that the envelope bearing the petition was actually deposited in the mail in a timely fashion the delay in receiving the envelope was due to a delay in the transmission of the mail and the cause of such delay during the course of the hearing conducted in this case on date petitioner stated that he distinctly remembers the circumstances surrounding the mailing of the envelope bearing the petition filed in this case in particular petitioner related to the court that on the afternoon of date he went to the u s post office located at grand central station in new york city with the intent of mailing his petition however after finding a long service line at the post office petitioner returned to his office where he used a private postage meter to place sufficient first class postage on the envelope petitioner states that he then returned to the post office at approximately p m and dropped the envelope bearing the petition in the slot reserved for metered mail it is petitioner's view that the envelope bearing the petition was not delivered to the court within the ordinary mailing time between new york new york and washington d c because he failed to mark the envelope first-class mail and thus it is likely that the envelope was erroneously processed as a piece of third class mail petitioner adopted this view based on a conversation with a postal service employee stationed at a post office in norwalk connecticut his city of residence petitioner alleges that the normal mailing time of a piece of third class mail from new york new york to washington d c is to days based on the record presented we hold that petitioner has failed to satisfy his burden_of_proof the proof submitted by petitioner is limited to his testimony at the hearing on date and the statements contained in his rule c statement petitioner states that he distinctly remembers placing the envelope bearing the petition in the metered mail slot at the u s post office located at grand central station in new york city at approximately p m on date unfortunately without more we are unable to accept uncritically petitioner's professed recollection of the events surrounding the mailing of the petition see 87_tc_74 the court is not required to accept a taxpayer's self-serving testimony as gospel such professed recollection does not by itself constitute convincing proof that the envelope bearing the petition was timely deposited in the united_states mail on the critical date under the circumstances we hold that petitioner failed to prove that the envelope actually entered the united_states mail system on date as alleged even if petitioner is deemed to have satisfied the timely mailing requirement of the three-prong test of sec_301 c iii b proced admin regs there is no evidence in the record demonstrating either that the delay in the delivery of the envelope was due to a delay in the transmission of the mail or the cause of any such delay see grassam v commissioner tcmemo_1994_504 we observe that the envelope is not torn damaged or unusually soiled nor does it have any unusual markings or imprints that might suggest that it was lost or delayed prior to being delivered to the court moreover petitioner's belief that the envelope bearing the petition may have been erroneously processed as third class mail is not supported by any evidence in the record consistent with the foregoing petitioner cannot avail himself of the relief provided in sec_7502 because his petition was not timely filed under sec_6213 or sec_7502 respondent's motion to dismiss for lack of jurisdiction will be granted to give effect to the foregoing an order granting respondent's motion and dismissing this case for lack of jurisdiction will be entered although petitioner cannot pursue his case in this court he is not without a judicial remedy specifically he may pay the tax file a claim_for_refund with the internal_revenue_service and if his claim is denied sue for a refund in the appropriate federal district_court or the united_states court of federal claims 55_tc_138
